Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the vehicle console disposed on a floor panel of a vehicle between a driver seat and a passenger seat so as to extend in a front-back direction in claim 1 including especially the construction of the water barrier wall disposed along a boundary between the tray and the console box so as to extend in a width direction of the vehicle and so as to project further upward than an upper surface of an end portion of the tray, wherein the water harrier wall has a cutout whose bottom surface is positioned lower than an upper end of the water barrier wall, the cutout penetrating the water barrier wall, in a front-back direction, the cutout is positionally displaced from the electrical Component in a vehicle width direction, the bottom surface of the cutout is positioned higher than an upper end of the console box, and the cutout guides liquid flowing from the tray to an inside of the console box, is not taught nor is fairly suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 



LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612